Filed 9/26/08               NO. 4-07-1033

                      IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

In re: ROBIN C., a Person Found         )  Appeal from
Subject to Involuntary Admission,       )  Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,    )  Sangamon County
          Petitioner-Appellee,          )  No. 07MH813
          v.                            )
ROBIN C.,                               )  Honorable
          Respondent-Appellant.         )  Esteban F. Sanchez,
                                        )  Judge Presiding.
________________________________________________________________

          JUSTICE TURNER delivered the opinion of the court:

          In November 2007, a petition was filed for the emer-

gency involuntary admission of respondent, Robin C., alleging she

was mentally ill, reasonably expected to inflict serious physical

harm upon herself or others, and unable to provide for her basic

physical needs.   In December 2007, the trial court conducted a

hearing and granted the petition.   The court ordered respondent

hospitalized for no more than 90 days.

          On appeal, respondent argues (1) the petition for

involuntary admission was defective and (2) the State failed to

set forth clear and convincing evidence warranting involuntary

admission.   We reverse.

                            I. BACKGROUND

          In November 2007, Springfield police officer J. Waller

filed a petition for emergency involuntary admission as to

respondent pursuant to section 3-601 of the Mental Health and
Developmental Disabilities Code (Code) (405 ILCS 5/3-601 (West

2006)).    In his factual basis, Waller stated respondent was found

at a motel after police were called because she was "throwing

rocks at the building while naked."     Respondent had "written all

over herself" and had also written on her bathroom floor and

walls.    Waller stated respondent "was making crazy statements,"

including that she would "blow up a school."    Waller stated

respondent had no food in her apartment and, because of her state

of mind, could not care for herself.    Respondent agreed to go to

the hospital but only after taking off her clothes.

            The petition alleged respondent was mentally ill,

reasonably expected to inflict serious physical harm upon herself

or another in the near future, unable to provide for her basic

physical needs so as to guard herself from serious harm without

the assistance of family or outside help, and in need of immedi-

ate hospitalization for the prevention of such harm.    Two medical

certificates were also filed indicating respondent was subject to

involuntary admission and in need of immediate hospitalization.

            In December 2007, the trial court conducted a hearing

on the petition.   Dr. Narasimhulu Sarma testified he has worked

as a psychiatrist for 37 years.    Based on his examination of

respondent, Dr. Sarma diagnosed her with chronic paranoid schizo-

phrenia with symptoms of disorganization.    As to his belief that

respondent suffers from a mental illness, Dr. Sarma found respon-


                                - 2 -
dent to be "quite psychotic" and "paranoid."    Dr. Sarma stated

prior to her admission respondent was found outside of a motel

throwing rocks while naked.    He indicated it was "very clear"

that respondent would be a potential threat of harm to herself

and others.   Dr. Sarma also noted respondent threatened to blow

up a school in the past.    He believed respondent was in need of

treatment and hospitalization.    When asked if the formulated

treatment plan was the least-restrictive alternative, Dr. Sarma

stated it was "the best that we can do for her."    He recommended

a period of commitment not to exceed 90 days.    On cross-examina-

tion, Dr. Sarma testified respondent had exhibited psychotic

behavior following her admission but not any dangerous behaviors

such as throwing objects or threatening people.

          Respondent testified she was 44 years old and denied

throwing rocks at a building while naked.    She stated she would

continue to take her medicine, which she believed had helped her.

If discharged, respondent indicated she could stay at her aunt's

house although she preferred to return to the motel.

          On cross-examination, respondent testified to her

actions prior to admission.    She stated she was outside of a

building when two men started throwing rocks.    When the police

arrived, respondent stated she took off her undergarments because

she "didn't need them."    She had also "written on" herself and

described it as tracing a scar with a blue marker.    She asked the


                                 - 3 -
officers if she could wash it off so as not to give the appear-

ance that she was having a "psychotic episode."

          The trial court found respondent suffered from a mental

illness and as a result of that illness was reasonably expected

to inflict serious physical harm upon herself or another in the

near future.   The court ordered respondent hospitalized for no

more than 90 days.   This appeal followed.

                           II. ANALYSIS

                            A. Mootness

          Initially, we note this case is moot.   Section 3-813(a)

of the Code (405 ILCS 5/3-813(a) (West 2006)) provides that an

initial order for hospitalization shall not exceed 90 days.

Here, the trial court's order granting the petition for involun-

tary admission was entered on December 7, 2007.   Since the 90

days have passed and the court's order no longer has any force or

effect, it is impossible for this court to grant any effectual

relief to any party.   However, as numerous courts have found

involuntary-admission cases fall within recognized exceptions to

the mootness doctrine, we will address this appeal on the merits.

See In re Barbara H., 183 Ill. 2d 482, 492, 702 N.E.2d 555, 559-

60 (1998) (capable-of-repetition exception); In re Alaka W., 379
Ill. App. 3d 251, 258, 884 N.E.2d 241, 246-47 (2008); In re

Dorothy J.N., 373 Ill. App. 3d 332, 334, 869 N.E.2d 413, 415

(2007) (public-interest exception); In re Elizabeth McN., 367


                               - 4 -
Ill. App. 3d 786, 789, 855 N.E.2d 588, 590 (2006).

              B. Petition for Involuntary Admission

          Respondent argues the petition for involuntary admis-

sion was defective because it did not list the names and ad-

dresses of the respondent's family members or guardian or that a

diligent effort was made to determine that information.

          Section 3-601(b)(2) of the Code requires a petition for

involuntary admission to include the following:

               "The name and address of the spouse,

          parent, guardian, substitute decision maker,

          if any, and close relative, or if none, the

          name and address of any known friend of the

          respondent whom the petitioner has reason to

          believe may know or have any of the other

          names and addresses.    If the petitioner is

          unable to supply any such names and

          addresses, the petitioner shall state that

          diligent inquiry was made to learn this in-

          formation and specify the steps taken."    405

          ILCS 5/3-601(b)(2) (West 2006).

          As important liberty interests are involved in involun-

tary-commitment proceedings, strict compliance with statutory

procedures is required.   In re Louis S., 361 Ill. App. 3d 763,

768, 838 N.E.2d 218, 222 (2005).    Our supreme court has held


                                 - 5 -
procedural deviations from the Code do not require reversal of a

commitment order if the defects could have and should have been

objected to immediately, could have been easily cured if objected

to immediately, and in the end made no difference anyway.     In re

Nau, 153 Ill. 2d 406, 419, 607 N.E.2d 134, 140 (1992); see also

In re Tommy B., 372 Ill. App. 3d 677, 684, 867 N.E.2d 1212, 1219

(2007) (reversal for failure to strictly comply with section 3-

601(b)(2) is not warranted unless the respondent suffered preju-

dice).   Whether a respondent's procedural rights were violated is

a question of law and our review is de novo.   In re Shirley M.,

368 Ill. App. 3d 1187, 1190, 860 N.E.2d 353, 356 (2006).

          In the case sub judice, the petition for involuntary

admission contains a section where the petitioner can list the

names and addresses of those people mentioned in section 3-

601(b)(2) or, if the names are not listed, space to describe the

steps taken in making the diligent inquiry to identify and locate

those individuals.   The lines available for the names, addresses,

and/or steps taken were left blank here.   Thus, the petition was

deficient as it failed to comply with the Code.

          Although the petition was defective, we find respondent

suffered no prejudice.   Dr. Sarma testified at the hearing that

he talked with respondent's mother the previous week, and she was

concerned about respondent returning to the mother's home.    Dr.

Sarma stated respondent's mother wanted her to stay in a motel


                               - 6 -
because she was afraid of respondent.    When asked if he had

spoken with anyone else, Dr. Sarma stated respondent had an aunt,

but she was not available.

          Respondent did not object at the hearing to the defi-

ciencies in the petition.    Moreover, her testimony did not

suggest any hardship or prejudice because of the State's failure

to contact other responsible adults or otherwise comply with

section 3-601(b)(2).   The only people respondent mentioned were

her mother and her aunt.    While not listed in the petition, the

evidence indicates Dr. Sarma contacted respondent's mother and

attempted to contact her aunt.    Respondent has not identified

anyone else that could have or should have been listed.    Thus, we

find respondent suffered no prejudice.

          We note this court addressed this same issue in Tommy

B., where the section 3-601(b)(2) portion of the petition was

also left blank.   In pointing out the petition is reviewed by

numerous individuals, including the petitioner, the facility

director, the circuit clerk, the attorney for the State, the

respondent's attorney, and the trial judge, this court noted "not

one person noticed the petition is missing required information."

Tommy B., 372 Ill. App. 3d at 685, 867 N.E.2d at 1220.    If

discovered at the hearing, we found these deficiencies could be

speedily addressed to "avoid needless appeals" and "save count-

less resources."   Tommy B., 372 Ill. App. 3d at 685, 867 N.E.2d


                                 - 7 -
at 1220; see also Dorothy J.N., 373 Ill. App. 3d at 338, 869

N.E.2d at 417 (Steigmann, J., specially concurring) (noting the

recent increase in involuntary-admission cases on appeal wherein

"the same issues tend to arise in case after case").    The same

can be said here.   Procedural deficiencies and mistakes in

mental-health cases "suggest a lack of attention to process" (In

re Lillie M., 375 Ill. App. 3d 852, 860, 875 N.E.2d 157, 164

(2007) (Knecht, J., dissenting)), and we reiterate the need for

greater attention to detail in complying with the statutory

requirements in these cases.

                       C. Involuntary Commitment

          Respondent argues the State failed to present clear and

convincing evidence warranting her involuntary admission.     We

agree.

          A trial court's decision on involuntary admission is

accorded great deference on appeal and will not be overturned

unless it is against the manifest weight of the evidence.     In re

Hannah E., 376 Ill. App. 3d 648, 661, 877 N.E.2d 63, 75 (2007).

The court's judgment will be considered against the manifest

weight of evidence "'only when an opposite conclusion is apparent

or when the findings appear to be unreasonable, arbitrary, or not

based on evidence.'"     Elizabeth McN., 367 Ill. App. 3d at 789,

855 N.E.2d at 590, quoting In re John R., 339 Ill. App. 3d 778,

781, 792 N.E.2d 350, 353 (2003).


                                 - 8 -
           "[I]nvoluntary admission procedures implicate substan-

tial liberty interests which must be balanced against the State's

dual interests in protecting society from dangerous mentally ill

persons and protecting those who are unable to care for them-

selves."   In re Rovelstad, 281 Ill. App. 3d 956, 967, 667 N.E.2d
720, 726 (1996).   A person is subject to involuntary admission

under the Code if he or she has a mental illness and because of

that illness is "reasonably expected to inflict serious physical

harm upon himself or herself or another in the near future."     405

ILCS 5/1-119(1) (West 2006).

           "Proof of mental illness alone is not sufficient to

support involuntary admission."     In re Nancy A., 344 Ill. App. 3d
540, 555, 801 N.E.2d 565, 580 (2003).    "A person may not be

confined against his will merely because he is mentally ill if he

is dangerous to no one and can live safely in freedom."    In re

O.C., 338 Ill. App. 3d 292, 296, 788 N.E.2d 1163, 1167 (2003).

Instead, to satisfy its burden of proof, "the State must submit

'explicit medical testimony' that the respondent is reasonably

expected to be a serious danger to himself or others as a result

of his mental illness."   In re Bert W., 313 Ill. App. 3d 788,

794, 730 N.E.2d 591, 597 (2000).    However, the trial court is not

required to wait until the respondent actually harms himself or

another before ordering hospitalization.    Tommy B., 372 Ill. App.
3d at 687, 867 N.E.2d at 1221.


                                 - 9 -
           In this case, Dr. Sarma testified respondent suffered

from chronic paranoid schizophrenia with symptoms of disorgani-

zation and paranoia.    She had also been hospitalized "several

times in the past."    We find the State presented clear and

convincing evidence of respondent's mental illness.    We note

respondent does not contest this issue on appeal.

           Despite our finding as to mental illness, we find the

State failed to prove by clear and convincing evidence that

respondent would seriously harm herself or others.    Dr. Sarma

testified respondent posed "a potential threat of harm to herself

or others."   However, his opinion of the "potential threat of

harm" was based on the factual basis of the petition and the

hearsay therein, that respondent was naked while throwing stones

at a building.   The State asked him if her throwing stones placed

someone in expectation of being harmed, and Dr. Sarma responded

yes.   The evidence does not indicate who was placed in harm's

way.   Dr. Sarma noted respondent threatened to blow up a school

"in the past I believe."    He also stated respondent's mother told

him she did not want to bring respondent back home because she

was afraid of respondent.    No witnesses offered direct testimony

that respondent had engaged in these or other harmful behaviors.

           Dr. Sarma's firsthand knowledge of respondent's condi-

tion came by way of examination and contradicted the hearsay

allegations he relied upon.    He stated she exhibited psychotic


                               - 10 -
behaviors while she was hospitalized.    However, she had not

exhibited any dangerous behaviors like throwing things, had not

run around naked, or threatened anyone.    He also stated she was

taking her medications, although he believed she was not yet

responding.

           Respondent denied being naked and throwing rocks.    She

felt she had improved and no longer needed to remain hospital-

ized.   She also believed her medications were helping and said

she would continue to take them.

           The trial court agreed with respondent that it appeared

her medications were working.    The court stated she appeared to

be lucid, which the court found contradicted Dr. Sarma's testi-

mony that she was "quite psychotic" based on his examination

prior to the hearing.   The court also found respondent understood

her mental illness and was "able to control herself quite well."

However, because "she was outside reportedly naked in the cold

winter days of Springfield in November and because that conduct

placed her or others, at least her, in harm," the court concluded

she was reasonably expected to inflict serious physical harm upon

herself or another in the near future.

           In this case, no direct or substantive evidence showed

respondent had engaged in dangerous or violent acts that would

place her or others in jeopardy of serious physical harm in the

near future.   No evidence showed respondent harmed or threatened


                                - 11 -
to harm her mother or anybody at the motel.     It may be that

respondent could reasonably have been expected to inflict serious

physical harm upon herself or others, but the testimony from the

State's witness failed to establish that danger.     Instead, the

expert's opinion was based on hearsay, and his belief that

respondent was a "potential" threat of harm was weakened by his

testimony that she had not shown any threatening behaviors while

she was hospitalized and on her medication.     While the State

proved respondent suffered from a mental illness, the evidence

failed to show she was reasonably expected to inflict serious

physical harm upon herself or others in the near future because

of her mental illness.    Thus, the trial court erred in granting

the petition for involuntary admission.      Because of our resolu-

tion of this issue, we need not consider respondent's remaining

allegation of error.

                           III. CONCLUSION

            For the reasons stated, we reverse the trial court's

judgment.

            Reversed.

            McCULLOUGH, J., concurs.

            STEIGMANN, J., dissents.




                               - 12 -
          JUSTICE STEIGMANN, dissenting:

          Because I conclude that the trial court heard suffi-

cient evidence to justify its findings, I respectfully dissent.




                             - 13 -